                                                                                  IE
                                                                              NOV 2 1 2019
                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA                          Cieri<, U.S District Court
                                                                              District Of Montana
                           MISSOULA DIVISION                                        Missoula




 WILDEARTH GUARDIANS,                                  CV 19-187-DLC

              Plaintiff,                                   ORDER
       vs.

USDA ANIMAL AND PLANT
HEAL TH SERVICE; JANEY L.
BUCKNELL, in her official capacity as
Deputy Administrator, USDA APHIS
Wildlife Services,

              Defendants.

      Before the Court is Plaintiff Wildearth Guardians Motion for Admission of

Jennifer Rose Schwartz Pro Hae Vice with Sarah McMillan to act as local counsel.

(Doc. 3.) Ms. Schwartz's application appears to be in order.

      Accordingly, IT IS ORDERED that the motion (Doc. 3) is GRANTED on

the condition that Ms. Schwartz do her own work. This means that she must: ( 1)

do her own writing; (2) sign her own pleadings, motions, and briefs; and (3) appear

and participate personally. Counsel shall take steps to register in the Court's

electronic filing system ("CM-ECF"). Further information is available on the

Court's website, www.mtd.uscourts.gov, or from the Clerk's Office.




                                          1
      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Ms. Schwartz, within fifteen (15) days of the date of this Order, files a pleading

acknowledging her admission under the terms set forth above.

      DATED this ~        day ofNovember, 2019.




                                              Dana L. Christensen, Chief Judge
                                              United States District Court




                                          2
